      Case 2:21-cv-00614-GBW-GJF Document 1 Filed 07/02/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                                  OF NEW MEXICO

DENNIS MCNAIR                                 §
    Plaintiff,                                §
v.                                            §       CIVIL ACTION No.
                                              §
CHRISTINE WORMUTH,                            §
SECRETARY OF THE                              §
DEPARTMENT OF THE ARMY                        §
     Defendant.                               §

                                        COMPLAINT
Introduction

1.     This is a complaint for damages, declaratory and injunctive relief authorized and instituted

pursuant to Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42

U.S.C. 2000e et seq. (“Title VII”).

2.     This lawsuit is brought to prevent Defendant, CHRISTINE WORMUTH, SECRETARY

OF THE DEPARTMENT OF THE ARMY, pursuant to Title VII of the Civil Rights Act of 1964,

as amended by the Civil Rights Act of 1991, 42 U.S.C. 2000e, et seq. (“Title VII”), from

discriminating Plaintiff, DENNIS MCNAIR in regard to terms, conditions and privileges of

employment, and for damages, and other equitable relief for Plaintiff, DENNIS MCNAIR who has

been discriminated against by Defendant on the basis of Race/National Origin (Black/African-

American), and subject to retaliation and a Hostile Work Environment.

Jury Demand

3.     A jury is hereby demanded.

Jurisdiction and Venue

4.     This action is brought for a declaratory judgment, injunctive relief and compensatory

damages, pursuant to 42 U.S.C. Section 1983, 20 U.S.C. Sections 1681-1688, 28 U.S.C. Sections


                                                                                                   1
      Case 2:21-cv-00614-GBW-GJF Document 1 Filed 07/02/21 Page 2 of 15




2201 and 2202. This Court has jurisdiction to hear the Plaintiff's claims pursuant to 28 U.S.C.

Sections 1331, 1343(3) and (4) 1337 and 42 U.S.C. 2000e-5(f) [Section 706(f)(s) and (3) and 704(a)

of Title VII].

5.        Venue is proper in the United States District Courts of New Mexico pursuant to 28 U.S.C.

Section 1391(b) as New Mexico is the State where the Defendant operates the CHRISTINE

WORMUTH, SECRETARY OF THE DEPARTMENT OF THE ARMY, Plaintiff’s employer.

Furthermore, all actions complained of herein occurred within the State of New Mexico.

Parties

6.        DENNIS McNAIR is a citizen of the United States and a resident of the Las Cruces, New

Mexico.

7.        Plaintiff is employed by the Defendant, CHRISTINE WORMUTH, SECRETARY OF

THE DEPARTMENT OF THE ARMY. The Defendant maintains and administers records

relevant to its employment practices. Service of process may be made upon the United States

Attorney for the States District Courts of New Mexico, and the United States Attorney General,

Department of Justice, by registered or certified mail, pursuant to the Federal Rules of Civil

Procedure (Rules 4(I)(1)(A), (B) & (C)).

8.        Defendant is an employer within the meaning of 42 U.S.C. 2000e, et seq., (“Title VII”).

Exhaustion of Remedies

9.        Plaintiff filed a formal complaint of discrimination. Such filing was within at least 45 days

of the last act of which she complained. Plaintiff’s formal complaint alleged denial of Plaintiff’s

rights, by Defendant, under Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e, et seq., as

amended by the Civil Rights Act of 1991. Specifically, DENNIS McNAIR alleges that he was

discriminated by Defendant on the basis of Race/National Origin (African-American), and subject to

                                                                                                     2
      Case 2:21-cv-00614-GBW-GJF Document 1 Filed 07/02/21 Page 3 of 15




retaliation and a Hostile Work Environment.

10.    All conditions precedent to the filing of the lawsuit has been met.

Factual Allegations

11.    Plaintiff is an African American male. Plaintiff worked as an Information Technology (IT)

Specialist, GS-2210-09 from June 2012 to present, and was with the with Directorate of Emergency

Services, White Sands Missile Range, Las Cruses, New Mexico from 2006. His first-line supervisor

at the time of the events that make up this Complaint was Mr. Richard Koehler and his second level

supervisor was Mr. Jackie Cates.

12.    Mr. Richard Koehler first become aware of EEO activity when Plaintiff told him about being

discriminated against in December 2012 and advised Koehler he would file a discrimination

complaint if he did not give Plaintiff an updated position description. Soon after this conversation,

Cates also became aware of Plaintiff’s EEO activity.

       Issue 1

13.    Plaintiff was discriminated against based on race and EEO activity by Mr. Richard Koehler

since 2012, when Plaintiff was not given an updated job description. He was working under his

former position description, which was a GS-2210-5. This was the position description Plaintiff held

at White Sands prior to assuming a current position at DES. When Plaintiff assumed the DES

position, he was kept on the same position description, and was changed to a GS09. Plaintiff asked

Mr. Koehler to update Plaintiff’s position description at least four times per year since 2012 to

present.

14.    Since 2012, Mr. Keohler told Plaintiff that he was working on a current description, but then

in January 2017, Mr. Keohler told Plaintiff that someone at CPAC told him it was not required. Mr.

Keohler could not remember the CPAC’s name. Plaintiff should have a position description that

                                                                                                   3
       Case 2:21-cv-00614-GBW-GJF Document 1 Filed 07/02/21 Page 4 of 15




reflects his current duties, because his current position description has nothing to do with my duties.

15.     In Plaintiff’s old position description, he was responsible for Network and installation of IT

equipment. He was also supposed to do customer support and perform help desk type duties. Now, in

his current position, he has to two contractors who perform the customer support and help desk type

duties, and Plaintiff was hired to review their work for accuracy and offering them assistance, and

because of these duties Plaintiff’s current position description should reflect his current duties. He

also has to ensure Network security, oversee installation of new Network equipment, oversee the two

contractors, and do quality checks of their work, and generally ensuring DES is operating IAW

regulation.

16.     A change in duties would give Plaintiff a competitive edge for future mobility, because

Plaintiff’s duties would be reflected in his position description and Plaintiff would be certified to

work on DES Network. Plaintiff is the subject matter expert for Network matters in DES, and he is

not certified to work on IT Network; Plaintiff is not supposed to be touching it.

17.     Plaintiff should have minimum certifications as conditions of employment, such as "Security

Plus" course as a very basic certification. These would allow Plaintiff to work on the IT Network

when an issues arose.

18.     In a competitive field, Plaintiff needs his duties reflected in his current position description.

Plaintiff does not have the authority to quality check the contractors because his position description

should have minimum certifications as conditions of employment, such as Security Plus course as a

very basic certification. If these courses were listed in Plaintiff’s position description, then Plaintiff

would be able to properly quality check the contractors because under the regulation anyone working

on the Network must be certified. This is regulation is in the 22 series.           Plaintiff is the only

employee who is an expert for DES IT Network matters.

                                                                                                        4
       Case 2:21-cv-00614-GBW-GJF Document 1 Filed 07/02/21 Page 5 of 15




19.     The Defendant issued Plaintiff a IT Telecommunications, GS-2210-09, position description,

but the position description does not list Plaintiff’s duties at all. It references police cars and radios.

In order to be an IT Telecommunications Person, that person needs to be a reservist on Title 32 and

Plaintiff informed Mr. Koehler of this.

20.     Plaintiff does not have a current position description and cannot agree to any position

description because Plaintiff’s duties are not listed.

21.     Mr. Koehler did discuss the matter with Mr. Medina, but he is not a deciding official. Mr.

Medina is an employee at IMD (Information Management Directorate) and, Mr. Medina’s position

description is totally different from what Plaintiff does for the Defendant. Mr. Medina has no role in

the issuance of position descriptions. The regulation provides that Plaintiff required basic

certifications to touch the Network, what is his current position but without a description.

22.     Plaintiff was discriminated against based on race and reprisal (April 2017 EEO complaint)

when on July 21, 2017 he received a notice of liability for $300.00 as a result of a Financial Liability

Investigation or Property Loss (FLIPL).

23.     Mr. Morrison is responsible as he started this FLIPL against Plaintiff, which there was no

reason to assert the FLIPL should have never been initiated. It was unwarranted.

24.     When a person leaves and another one comes on board, there is supposed to be a complete

inventory conducted, but Plaintiff’s predecessor departed his position without conducting any

inventory. Mr. Morrison told Plaintiff the day the predecessor retired (Steve Livas) to go sign the

hand receipt so Mr. Livas could leave, and Plaintiff complied. Less than a week later, on or about

July 4, 2012, Plaintiff discovered there was property, including computers, printers, and radios. It

was work thousands of dollars, missing when Plaintiff conducted the initial inventory.

25.     Plaintiff informed Chief Cates, and Mr. Morrison after Plaintiff conducted the initial

                                                                                                         5
      Case 2:21-cv-00614-GBW-GJF Document 1 Filed 07/02/21 Page 6 of 15




inventory. Mr. Cates did not have a response, but Mr. Morrison met with Plaintiff and told Plaintiff

he should not have signed for it. Plaintiff informed Mr. Morrison that he directed Plaintiff to, he

denied it. In or around October 2012, the Property Book Officer, Ms. Sanchez, told Plaintiff that

DES needed to sign off on Plaintiff’s inventory to have the missing property removed from my

hand-receipt. Plaintiff asked Mr. Morrison to do this, and he refused.

26.     In October 2013, Plaintiff sent him another inventory to sign off on and Plaintiff explained

what was left, and what had been located, and he refused to sign the inventory and remove the items

from the hand receipt. As a result, in 2014, Mr. Morrison initiated a FLIPL and found Plaintiff liable

for $300,000 but was only charged $300. Plaintiff was found liable for $300 in missing equipment,

some of which Plaintiff did not have and some of which the Plaintiff did have, and it is documented

that Plaintiff had it in the office, which included 6 car radios, handheld radios, four computers sitting

in the office, but Plaintiff was still held accountable for. The investigating officer for the FLIPL is

now retired, but Plaintiff gave him these serial numbers and told him this property was in his office.

The Garrison Commander made the final determination.

27.     The other property was given to other directorates by Mr. Morrison, such as a badging

machine for making entry badges so people could get into the range. He gave it to the Security

Directorate. Mr. Morrison said he gave a T.V. receiver back to housing, but this was on Plaintiff’s

hand receipt, and they deny having it and Plaintiff was held accountable for this. Then there were

other items like 70 handheld radios that Plaintiff never saw. Plaintiff predecessor lost them.

28.     Mr. Morrison initiated this FLIPL, which resulted in Plaintiff held liable for property he

knew Plaintiff never received, and for property he disposed of, and for property that was in

Plaintiff’s office. Plaintiff was not responsible for the loss of any of the equipment listed in the

FLIPL. The equipment was spread out among two warehouses, but Plaintiff did not even learn of

                                                                                                       6
       Case 2:21-cv-00614-GBW-GJF Document 1 Filed 07/02/21 Page 7 of 15




one of the warehoused until December 2013 when a contractor showed Plaintiff and that eliminated

7 sheets of previously un-located inventory. The Defendant clearly did not have a hold on the

equipment prior to Plaintiff taking the position. However, the Defendant clearly blamed Plaintiff for

it.

        Issue 2

29.     Plaintiff was discriminated against based on his race and EEO activity by Mr. Richard

Koehler when since 2013, Plaintiff was not sent to training Plaintiff had requested.

30.     Plaintiff did attend a CICSO Networking class (2013) and a Wireless Class (Fall of 2014),

which were refresher courses for people who were already certified, because someone did not show

up, Plaintiff found out and took the initiative to sit in in their spot. No one approved Plaintiff to

attend these classes and since Plaintiff is not certified in these areas, the training was of no benefit to

Plaintiff.

31.     Plaintiff has requested training from 2012 to present. He submitted written training requests

in 2012 to Donald Morrison and gave the written requests to Mr. Morrison’s administrative person,

Ms. Annita Montijo. However, she returned the requests back to Plaintiff and told him that Mr.

Morrison refused to sign them. Plaintiff has made many requests, even the last course he requested a

course at Ft McCoy, WI, "Networking Plus Class." This was supposed to take place in September of

2014, and Plaintiff submitted the request to Mr. Koehler through Army Training Requirements and

Resource System (ATARS) but did not act on Plaintiff’s request. Plaintiff also has submitted

requests to go to A+, Security Plus, and Network Plus courses multiple over the years, however, he

cannot recall the dates at this point, or to whom he sent the requests. All he remembers is that not

one request was granted. Mr. Koehler never approved any training. Over the years, Mr. Koehler

would say that there was no money for training even though IT training is mandatory, like medical

                                                                                                         7
       Case 2:21-cv-00614-GBW-GJF Document 1 Filed 07/02/21 Page 8 of 15




training. Mr. Morrison also informed Plaintiff that that he would not send Plaintiff to any training

and that he would not approve any training.

32.     Plaintiff has always reiterated to Mr. Morrison and Mr. Koehler about his need for training

over the years. Plaintiff has always been aware that these certifications are required for him to access

the Network and all of his current duties include installing switches, troubleshooting switches, and

troubleshooting computers. The duties require Plaintiff to access the Network and without

certification he is not allowed to access the Network under the regulation. The contractors Plaintiff

supervised had these certifications, but Plaintiff did not. Plaintiff is the only IT personnel that needs

the training he requested.

33.     Plaintiff was discriminated against based on your race and EEO activity when from July 17-

18, 2017, Plaintiff was suspended from work via a Notice of Proposed Suspension issued by Mr.

Cates for two (2) days without pay and returned to work on July 19, 2017.

34.     The notice was issued on May 23, 2017, charging Plaintiff with discourteous behavior in the

workplace because Plaintiff allegedly cursed at Chief Cates. However, Plaintiff did not curse at

Chief Cates. Should this had actually taken place, Chief Cates would have had Police Officers

remove Plaintiff from his office.

35.     On May 2, 2017, Chief Cates called an impromptu meeting with Plaintiff and Deputy Chief

of Police Major Armando Quintana, which Chief Cates told Plaintiff he was recommending a Notice

of Suspension for not cooperating during the FLIPL process. Plaintiff told him that Plaintiff had no

control over the FLIPL. Plaintiff left the office, but Plaintiff did not rant or cuss for 15 minutes.

There would have been coworkers that would have heard the “rant.” Chief Cates was sitting wearing

his side arm which was a terroristic threat, and it was threatening to Plaintiff. Plaintiff felt this was a

hostile environment and left right away.

                                                                                                         8
      Case 2:21-cv-00614-GBW-GJF Document 1 Filed 07/02/21 Page 9 of 15




36.     Plaintiff discussed the proposed suspension with Mr. Morrison, and told Plaintiff that

management wanted to suspend Plaintiff for five days, but he reduced it to two days. Ms. Audrey

Carter was a witness.

37.     Plaintiff is not aware of any other employee being suspended by Mr. Morrison. Prior to the

suspension Plaintiff has never had any disciplinary actions in the past or counseled or warned that

actions he took could result in a disciplinary action taken against him.

38.     No matter what how good a job performance Plaintiff accomplished it was met with distain.

Mr. Koehler should have been part of the suspension meeting and not the major. Mr. Koehler's

should have been part of the initial meeting Plaintiff and with Mr. Cates. It could have had a

different outcome.

39.     Plaintiff was the only male African American going through this hostility. Plaintiff was the

only one suffering discrimination, retaliation and a hostile work environment.

        Issue 3

40.     Plaintiff was discriminated against based on his race and EEO activity when on February 02,

2017, Plaintiff discovered that equipment he is responsible for and that was on his hand receipt was

moved by Mr. Jose Vargas-Rodriguez without Plaintiff’s knowledge.

41.     There was a printer that needed replacing in the Detox center and the employee, Mr. Sean

Ryan, told Plaintiff that Mr. Vargas moved it (the replacement printer) to the warehouse. Both

printers were there waiting for Plaintiff at the detox center for Plaintiff to get the replacement. This

was in November 2016. In response, Plaintiff informed Mr. Vargas not to move equipment and Mr.

Kohler not to move equipment, via email. Yet, it happened at least five more times. Mr. Vargas

moved printers out of building 1417, around November 2016. Mr. Vargas moved computers from

building 1417 around November 2016. Mr. Vargas then moved a printer our of police records around

                                                                                                      9
      Case 2:21-cv-00614-GBW-GJF Document 1 Filed 07/02/21 Page 10 of 15




December 2016. He moved all of this equipment to the warehouse. This was after Plaintiff asked

him not to move the equipment. Plaintiff told him that there was a FLIPL investigation against

Plaintiff, and Plaintiff needed to approve the relocation of any IT equipment for which Plaintiff was

responsible.

42.    The equipment was placed in the warehouse under lock and key, and Plaintiff does not have

access to the warehouse without Mr. Vargas. If there was to be an IT failure in the middle of the

night, Plaintiff would have no-way to repair the problem without the equipment needed, and he

would be held accountable for not having the equipment on hand that he is responsible for.

43.    Mr. Vargas has only seemed to move Plaintiff’s equipment. Mr. Vargas did not allow for

Plaintiff to have access to the equipment for IT repairs, this was even after Plaintiff asked Mr.

Vargas not to move the equipment, but Mr. Vargas was under orders to move the equipment

regardless of Plaintiff asking Mr. Vargas not to. This created tension in the work place.

       Issue 4

44.    Plaintiff was discriminated against based on his race and EEO activity when Mr. Morrison

did not include Plaintiff in meetings in which critical decisions were being made that affected the

way Plaintiff conducted business. These were Migration Meetings for the Network. These in person

meetings took place from mid-2015 until present by IMD personnel out of Ft. Bliss TX announced

the physical meetings.

45.    Plaintiff had informed Mr. Koehler that he wanted to be part of the meetings and Mr. Koehler

told Plaintiff he would let know when the meetings were happening, but he never did.

46.    However, the physical meetings no longer occur, but they occurred once a month, for about a

year in 2016. No one on Plaintiff’s team was welcome, including the two contractors: Steve

Castaneda (Hispanic; no prior EEO activity), Fabian Rodriguez (Hispanic; no prior EEO activity).

                                                                                                  10
      Case 2:21-cv-00614-GBW-GJF Document 1 Filed 07/02/21 Page 11 of 15




At a physical meeting in December 2016, Plaintiff recalls coworkers going to the meetings.

47.    These are meetings in which decisions are made concerning IT matters and Plaintiff should

have been included. Outside contractors come in and work on the Network without Plaintiff’s prior

knowledge, and then it results in partial failure of the Network, which Plaintiff is responsible for.

This happened around in the summer of 2016. If Plaintiff would have been included in the physical

meeting’s he would have made preparations for the outside contractors.

       Issue 5

48.    Plaintiff was discriminated against when on December 16, 2016, his appraisal for

performance evaluation rating period November l, 2015, to October 31, 2016, handled Mr. Cates was

submitted without Plaintiff’s signature.

49.    Plaintiff’s rating states that he refused to sign the support form, the DA Form 7222-1 (the

support form / employee inputs), when in fact, Plaintiff submitted the form to Mr. Koehler in

October 2016. Mr. Koehler emails the support form, Plaintiff filled it out, signed and sent it back to

Mr. Koehler. This was the process Plaintiff always followed and there was never an issue.

50.    Plaintiff had advised Mr. Koehler that he signed it and sent it to him. This matter worried

Plaintiff because it paints him in a negative light, and he did send the signed form to Mr. Koehler,

but he did not acknowledge.

       Issue 6

51.    Plaintiff was discriminated against based on his race and EEO activity when Mr. Koehler

constantly requested an inventory of Plaintiff’s equipment when an investigation was still going on

regarding that equipment.

52.    The investigation referred to a FLIPL investigation which was initiated in March 2014 and

concluded in in July 2017. Mr. Koehler asked Plaintiff for this probably about 20 times, in total,

                                                                                                   11
      Case 2:21-cv-00614-GBW-GJF Document 1 Filed 07/02/21 Page 12 of 15




from around 2014 through 2015. He asked Plaintiff for a full inventory of Plaintiff’s hand-receipted

property monthly, and Plaintiff complied. Plaintiff would have to physically locate all of the

equipment on the hand-receipt. This is a lot of equipment, about $500,000 worth of equipment. The

inventory would take Plaintiff about a full day or day and a half to complete.

53.     However, Plaintiff is only required to do a full inventory annually. There is no requirement to

do one monthly, but the organization does a 10% inventory every month, which is not a problem.

The problem here was that Mr. Koehler was making Plaintiff do a full inventory every month.

54.     Plaintiff spoke to Koehler about these monthly inventories every time he asked Plaintiff to

perform. Plaintiff told him about the same paperwork in his computer was still valid. There was no

reason to do another inventory, and this was merely harassment.

55.     Plaintiff had to do unnecessary work and Mr. Vargas was sent to escort Plaintiff on these

inventories as if Plaintiff was not to be trusted.

56.     Plaintiff has suffered emotionally and physically due to the harassment employed with

Defendant and particularly under Chief Cates and Mr. Morrison.

57.     Plaintiff is the only male African American employee, and he is not treated the same as all

other employees (the Police Officers). No one else faces the problems Plaintiff has faced.

                               COUNT ONE
 TITLE VII VIOLATION – RACE/NATIONAL ORIGIN (BLACK/AFRICAN-AMERICAN)

58.     The Plaintiff re alleges paragraphs 1 - 57 as if fully set forth herein.

59.     Defendant discriminated against Plaintiff herein since the agents and employees of Defendant

engaged in discrimination based on Race in violation of Title VII of the Civil Rights Act.

Specifically, the Plaintiff suffered adverse employment consequences as a direct result of




                                                                                                    12
      Case 2:21-cv-00614-GBW-GJF Document 1 Filed 07/02/21 Page 13 of 15




Race/National Origin (Black/African-American). As a direct and proximate result of these actions,

Plaintiff suffered Race/National Origin (Black/African-American) discrimination harassment.

60.    By reason of the Defendant's actions, the Plaintiff found it necessary to retain the services of

an attorney in these proceedings and heretofore and is therefore entitled to attorneys’ fees pursuant to

Title VII and under the general equity Powers of the Court.


                                       COUNT TWO
                               HOSTILE WORK ENVIRONMENT

61.    Plaintiff realleges paragraphs 1 - 60 as if fully set forth herein.

62.    The actions of Defendant constituted a hostile work environment against Plaintiff, in the

creation and condonation of a hostile work atmosphere which changed the terms and conditions of

his employment.

63.    The unlawful employment practices in violation of the Civil Rights Act herein complained

of, occurred in the course of Plaintiff’s employment with Defendant, were carried on by Defendant’s

agents, servants, and employees and committed because of Plaintiff’s Race/National Origin

(Black/African-American) made the work environment one that a reasonable person could not

endure without injury.

64.    Defendant discriminated and retaliated against Plaintiff herein as an African-American with

respect to the terms, conditions, privileges, advantages and benefits of his employment with

Defendant. Specifically, Plaintiff was harassed, held to stricter standards of performance, and denied

benefits of employment accorded other employees.

65.    In addition, Plaintiff was treated dissimilarly from other employees.

66.    By reason of the Defendant’s actions, the Plaintiff found it necessary to retain the services of

an attorney in these proceedings heretofore and is therefore entitled to attorney's fees pursuant to the

                                                                                                     13
      Case 2:21-cv-00614-GBW-GJF Document 1 Filed 07/02/21 Page 14 of 15




Title VII, and under the General Equity Powers of the Court.

                                       COUNT THREE
                                   REPRISAL/RETALIATION

67.    The Plaintiff re-alleges paragraphs 1 - 66 as if fully set forth herein.

68.    Defendant retaliated against Plaintiff, herein since it engaged in reprisal and retaliation in

violation of Title VII of the Civil Rights Act. Specifically, Plaintiff suffered adverse employment

consequences as a direct result of his participation or assistance in prior EEOC process. As a direct

and proximate result of these actions, Plaintiff suffered retaliation and reprisal.

69.    By reason of the Defendant's actions, Plaintiff found it necessary to retain the services of an

attorney in these proceedings and heretofore and is therefore entitled to attorney's fees pursuant to

Title VII, and under the General Equity Powers of the Court.

       WHEREFORE, Plaintiff respectfully requests:

       a.      A declaratory judgment, declaring Defendant’s acts, through the acts of its agents,
               employees and successors, herein complained of to be in violation of Title VII of the
               Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C.
               2000e, et seq. (“Title VII”);

       b.      Compensatory damages against the Defendant for each violation of Plaintiff's rights,
               as protected by Title VII and, for pain, suffering, emotional distress, humiliation and
               for any resulting physical and emotional damages, in the amount of $300,000.00;

       c.      Attorney's fees, court costs, prejudgment and post judgment interest as provided by
               law including Title VII; and

       d.      Such other and further relief to which Plaintiff may be entitled.




                                                                                                   14
Case 2:21-cv-00614-GBW-GJF Document 1 Filed 07/02/21 Page 15 of 15




                              Respectfully submitted,


                              /s/ Jonathan H. Huerta
                              Jonathan H. Huerta
                              NM State Bar No. 24715
                              11601 Pelicano Drive
                              El Paso, Texas 79936
                              Tel: (915) 629-9988
                              elopezlawfirm@yahoo.com
                              jonathan915law@yahoo.com




                                                                     15
